             Case 2:15-cv-01997-MCE-DB Document 157 Filed 04/03/20 Page 1 of 3

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KELLI L. TAYLOR
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for the United States
 6

 7                                 IN THE UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10       DANIEL E. GONZALEZ,                               No. 2:15-cv-1997-MCE-DB
                         Plaintiff,
11                                                         UNITED STATES’ REQUEST TO STRIKE
         v.                                                PLAINTIFF’S “AMENDED REPLY” BRIEF
12                                                         [ECF No. 156]
         UNITED STATES OF AMERICA,
13                                                         Date:          March 19, 2020 (vacated)
                              Defendant.                   Time:          2:00 p.m.
14                                                         Ctrm:          7, 14th Floor
                                                           Judge:         Hon. Morrison C. England, Jr.
15

16            This Court should exercise its inherent powers to strike Plaintiff’s untimely, and inaccurate,

17 “amended reply” brief that was filed after the vacated hearing was scheduled to occur. Board of

18 Trustees of IBEW Local Union No. 100 Pension Trust Fund, No. 1:11-cv-02048 LJO SKO, 2013 WL

19 663483, at *1 (E.D. Cal. Feb. 22, 2013), Timbisha Shoshone Tribe v. Kennedy, No. CVF 09-1248 LJO

20 SMS, 2010 WL 582054, at *2 (E.D. Cal. Feb 18, 2010); E.D.C.A. L.R. 110.
21            In addition to being untimely, the amended reply is also based on several false claims. First, the

22 United States did not “default” (ECF 156, 5:6) on over 200 requests for admission, nor were they

23 automatically deemed admitted. Id., 4:22-5:10. Instead, the United States timely responded to these

24 requests more than three years ago, which Plaintiff’s counsel acknowledges in the background statement
                                                               1
25 of his brief despite later claiming otherwise. Id., 2:16-19. This alone dooms Plaintiff’s argument that

26
     1
27   Plaintiff has admitted in other filings to this Court that the United States timely responded to his
   requests for admission, and even attached those responses to his untimely motion. (ECF 113-1, 2:17,
28 ECF 113, Ex. 6, 11).
     REQUEST TO STRIKE PLAINTIFF’S “AMENDED REPLY” BRIEF
     GONZALEZ V. UNITED STATES, 2:15-CV-1997 MCE DB                                                            1
             Case 2:15-cv-01997-MCE-DB Document 157 Filed 04/03/20 Page 2 of 3

 1 the requests were automatically deemed admitted under Federal Rule of Civil Procedure 36(a).

 2           Second, the Findings and Recommendations do not, as Plaintiff represents, state that Rule 36(a)

 3 “required inclusion of ‘admissions on file’ against the United States as moving party and in favor of

 4 Plaintiff.” (ECF 56, 5:13-18). To the contrary, this Court denied Plaintiff’s untimely discovery motion

 5 after he missed multiple extended deadlines. 2 (ECF 129, p. 3). Plaintiff did not even file his discovery

 6 motion regarding the requests for admission until after the motion for summary judgment–and his

 7 opposition–were filed. (ECFs 92, 108, 112, 122).

 8           Third, Plaintiff did not rely on the requests for admission when opposing summary judgment.

 9 Plaintiff did not cite to them in his opposition brief or separate statements, nor did he attach them as

10 exhibits to his declaration. (ECFs 108, 119). Plaintiff’s failure to cite the requests or responses

11 demonstrate they could not have been used to try to defeat summary judgment. Additionally, Plaintiff’s

12 failure to cite them when the motion was pending precludes him from attempting to rely on them now to

13 justify reconsideration.

14           Fourth, Plaintiff’s statement that his “expert” provided admissible testimony “on breach of the

15 standard of care” (ECF 156, 7:7-10) is false. Both the District and Magistrate Judges agreed that

16 Plaintiff lacked any admissible expert opinions (ECFs 129, 132). Accordingly, summary judgment was

17 appropriately granted in this medical malpractice case. (ECF 132).

18           Fifth, Plaintiff’s “unclean hands” argument is false. The claim that the United States “misled”

19 this court (ECF 156, 9:5) about the comparability of this case to Woodward v. United States is frivolous.

20 Woodward v. United States, No. 2:13-cv-00048-MCE-EFB, 2016 WL 5159589 (E.D. Cal. 2016). This
21 Court issued the Woodward decision and thus is readily familiar with it and capable of determining its

22 applicability to this action. Plaintiff’s other arguments are equally unmeritorious and were previously

23 addressed. Thus, they do not warrant a further response herein.

24           Plaintiff’s current filing, if considered, demonstrates, yet again, that this Court should deny his

25 unfounded challenges, reject his untimely filings, and confirm judgment for the United States.

26

27
     2
    In addition to being untimely, Plaintiffs’ challenge was factually and legally unsupported. (Joint
28 Statement re RFAs, ECFs 121, 122).

         REQUEST TO STRIKE PLAINTIFF’S “AMENDED REPLY” BRIEF
                                                                                                                   2
         GONZALEZ V. UNITED STATES, 2:15-CV-1997 MCE DB
          Case 2:15-cv-01997-MCE-DB Document 157 Filed 04/03/20 Page 3 of 3

 1 Dated: April 3, 2020                   McGREGOR W. SCOTT
                                          United States Attorney
 2

 3                                        /s/ Kelli L. Taylor
                                          KELLI L. TAYLOR
 4                                        Assistant United States Attorney

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

     REQUEST TO STRIKE PLAINTIFF’S “AMENDED REPLY” BRIEF
                                                                              3
     GONZALEZ V. UNITED STATES, 2:15-CV-1997 MCE DB
